                                                                                                                             Exhibit
10.13

 
PLEDGE
 
WHEREAS QUEST CANADA CORP. (the "Corporation"), a corporation incorporated under
the laws of the Province of Alberta, has executed a debenture dated as of the
date of this Pledge payable to the lenders, as more particularly described in
Schedule "A" attached hereto (the "Lenders") in the principal amount of FIFTEEN
MILLION UNITED STATES DOLLARS (US$15,000,000.00) (hereinafter referred to as the
“Debenture”), the Corporation, for valuable consideration, hereby covenants and
agrees with the Lender as follows:
 

1.     
The Debenture is hereby assigned, transferred, pledged, deposited, hypothecated
and delivered to and in favour of the Lenders as general and continuing
collateral security for the payment and fulfillment of all debts, liabilities
and obligations, present and future, direct or indirect, absolute or contingent,
matured or not, extended or renewed, of the Corporation to the Lenders of
whatsoever nature and kind and whether arising from any agreement, guarantee or
other dealings between the Lenders and the Corporation or from any agreement or
dealings between the Lenders and any third party by which the Lenders may be or
become in any manner whatsoever a creditor of the Corporation or howsoever
otherwise arising and whether the Corporation be bound alone or with another or
others and whether as principal or surety including without limitation any
indebtedness, liabilities, and obligations pursuant to the Debenture, or any
promissory notes granted from time to time in connection therewith (collectively
referred to as the "Liabilities").

 

2.     
In the event of any default in payment of any part of the monies secured under
the Debenture or in the observance or performance of any other obligation of the
undersigned to the Lenders, including those contained in the Debenture, the
Lenders may at any time during the continuance of any such default realize upon
the Debenture by sale, transfer or delivery, or exercise and enforce in
accordance with the terms of the Debenture all the rights and remedies of a
holder of the Debenture as if the Lenders were absolute owner thereof, without
notice to or control by the undersigned, and any such remedy may be exercised
separately or in combination and shall be in addition to and not in substitution
for any other rights of the Lenders however created, provided that the Lenders
shall not be bound to exercise any such right or remedy.

 

3.     
The records of the Lenders as to payment of the debts, liabilities and
obligations being in default or of any demand in payment having been made will
be, in the absence of manifest error, prima facie evidence of such default or
demand.

 

4.     
The Lenders may grant extensions of time and other indulgences, take and give up
securities, accept compositions, grant releases and discharges and otherwise
deal with the Corporation and all other parties and securities as the Lenders
may see fit, all without prejudice to the debts, liabilities and obligations of
the Corporation under the Debenture, or the Lenders' rights in respect of the
Debenture and the security thereby and hereby constituted.

 

5.     
The proceeds of the Debenture may be applied by the Lenders on account of such
part of the Liabilities as it chooses without prejudice to the Lenders' claim
upon the Corporation for any deficiency.

 

6.     
Payment by the Corporation to the Lenders of interest as may be provided for in
agreements between the Corporation and the Lenders for any period in respect of
the debts, liabilities and obligations of the Corporation to the Lenders shall
be deemed to be payment in full satisfaction of any interest payment for the
same period provided for under the terms of the Debenture.

 

7.     
Notwithstanding the principal amount of the Debenture and the interest rate
provided therein on such principal amount, the obligations secured by the
deposit hereof to the Lenders pursuant hereto shall not exceed the amount of the
Liabilities.

 

8.     
During the currency of the Debenture and so long as the Debenture is held as
continuing security, the Corporation will duly observe and perform all its
covenants and agreements in favour of the Lenders contained in the Debenture and
in all agreements between the Corporation and the Lenders.

 

9.     
The Lenders may charge on their own behalf and pay to others reasonable sums for
services rendered in realizing, enforcing, collecting, selling, transferring,
delivering or obtaining payment of or under the Debenture, and may deduct the
amount of such charge and payments from the proceeds thereof. The balance of
such proceeds may be held in lieu of the Debenture and may, as and when the
Lenders think fit, be applied on account of such parts of the Liabilities as the
Lenders deem appropriate.

 

10.     
The Debenture and the security hereby constituted are in addition to and not in
substitution for any other security now or hereafter held by the Lenders and
shall not operate as a merger of any of the debts, liabilities and obligations
of the Corporation to the Lenders (including without limitation under any deed,
guarantee, indemnity, contract, draft, bill of exchange, promissory note or
other negotiable instrument evidencing same) or suspend the fulfillment of, or
affect the rights, remedies or powers of the Lenders in respect of any present
or future debts, liabilities or obligations of the Corporation to the Lenders or
any securities now or hereafter held by the Lenders for the payment or
fulfillment thereof, and no judgment recovered by the Lenders shall operate by
way of merger or in any way affect the security of the Debenture.

 

11.     
This Pledge shall be governed by and interpreted in accordance with the laws of
the Province of Alberta and the laws of Canada applicable therein, and shall be
treated as an Alberta contract. The Corporation irrevocably submits to the
non-exclusive jurisdiction of the courts of the Province of Alberta, without
prejudice to the rights of the Lenders to take proceedings in any other
jurisdictions.

 

12.     
This pledge shall be binding upon the Corporation and its successors and assigns
and shall enure to the benefit of the Lenders and their successors and assigns.

 
IN WITNESS WHEREOF the Corporation has caused this agreement to be executed by
its proper officer duly authorized in that behalf as of the _____ day of
September, 2005
 
QUEST CANADA CORP.




Per:   ______________________________
Name:   Cameron King
Title: President and Chief Executive Officer



677966.v3 

1

--------------------------------------------------------------------------------

- -


SCHEDULE "A" ATTACHED TO AND FORMING PART OF THE PLEDGE GRANTED BY QUEST CANADA
CORP. AND DATED THE ____ DAY OF SEPTEMBER, 2005




Names
of Lenders
Addresses
of Lenders
                                                       



 
2

--------------------------------------------------------------------------------

 